OPINION OF THE COURT
GIBBONS, Chief Judge:
This case is before us on petitions, pursuant to 28 U.S.C. §§ 2321(a) and 2342(5) (1982 & Supp. III 1985), to enjoin or suspend an order of the Interstate Commerce Commission (ICC) issued on September 3, 1985 in Ex Parte No. 347 (Sub-No. 1), Coal Rate Guidelines, Nationwide, 1 I.C. C.2d 520 (1985). The proceeding in which the order was entered is part of the ICC’s continuing effort to comply with the deregulation mandates of the Railroad Revitalization and Regulatory Reform Act of 1976, Pub.L. No. 94-210, 90 Stat. 31 (hereinafter 4 R Act) and the Staggers Rail Act of 1980, Pub.L. No. 96-448, 94 Stat. 1895 (hereinafter the Staggers Act). In Bessemer & Lake Erie R.R. v. I.C.C., 691 F.2d 1104 (3d Cir.1982), cert. denied, 462 U.S. 1110, 103 S.Ct. 2463, 77 L.Ed.2d 1340 (1983) this court upheld the ICC’s rule adopting as the standard of revenue adequacy for market dominant carriers a rate of return on a net investment equal to the current cost of capital. The instant case involves an issue concerning the ICC’s maximum rate guidelines for coal not presented in Bessemer —the extent to which the ICC may permit differential pricing for market dominant carriers who have not achieved revenue adequacy. The Final Guidelines embodied in Ex Parte No. 347 impose four con*1449straints on market dominant carrier rates for captive coal shippers. We hold that the four constraints in the Final Guidelines are consistent with the 4 R Act and the Staggers Act. Thus we will affirm the ICC order insofar as it is challenged by various shipper interests.1 Several carriers raise questions about the manner in which some of the constraints may be applied in individual rate cases.2 We hold that their petitions present issues not ripe for. judicial review.
I.
The Regulatory Scheme
In Bessemer this court described the regulatory scheme enacted by the 4 R Act and the Staggers Act. See 691 F.2d at 1107-09. For railroads subject to effective competition from other rail carriers or modes of transportation Congress opted to deregulate rates. While Congress preserved ICC ratemaking authority for market dominant carriers — those providing services to shippers who, by virtue of location and inability to use substitute products, are captive customers of a rail carrier — it mandated that the ICC develop standards for revenue adequacy of such carriers. In Bessemer we upheld the standard that the ICC adopted, but we were not proffered the standards that would be adopted in fixing the maximum rates chargeable by market dominant carriers. The 4 R Act authorizes adequate revenue “under honest, economical, and efficient management.” 49 U.S. C.A. § 10704(a)(2) (West Supp.1986). It would probably be inconsistent with that standard, and with traditional notions about fair ratemaking as well, to permit rates to captive shippers which subsidized inefficiency or dishonesty in carrier operations in the competitive sector. This point is explicitly made in the Long-Cannon Amendment to the Staggers Act, which provides:
*1450In determining whether a rate is reasonable, the Commission shall consider, among other factors, evidence of the following:
(i) the amount of traffic which is transported at revenues which do not contribute to going concern value and efforts made to minimize such traffic;
(ii) the amount of traffic which contributes only marginally to fixed costs and the extent to which, if any, rates on such traffic can be changed to maximize the revenues from such traffic; and
(iii) the carrier’s mix of rail traffic to determine whether one commodity is paying an unreasonable share of the carrier’s overall revenues.
Pub.L. No. 96-448, § 203(a), 94 Stat. 1895, 1904 (1980) (codified at 49 U.S.C.A. § 10707a(e)(2)(C) (West Supp.1986)).
Thus the ICC was directed to ensure reasonable rates charged to captive shippers and so, had to develop constraints on those rates which were nevertheless consistent with the basic requirement of revenue adequacy.
II.
The ICC Decision
Ex Parte 347 (Sub-No. 1) which we review is the ICC’s response to these competing regulatory goals for transportation of coal by captive shippers. That response is the culmination of an effort to establish reasonable rates for coal movement by rail which commenced in May, 1978. See Ex Parte No. 347, Western Coal Investigations, 43 Fed.Reg. 22,151 (1978). After receiving comments from interested parties the ICC terminated the Western Coal Investigations and instituted a new subproceeding, which broadened the inquiry to cover all regions of the United States. See Ex Parte No. 347 (Sub-No. 1), Coal Rate Guidelines Nationwide, 45 Fed.Reg. 80,370 (1980) (1980 Notice).
After reviewing comments received in response to the 1980 Notice, the ICC filed a decision on December 21, 1981. See 46 Fed.Reg. 62,958 (1981 Notice). That decision finalized some issues, but invited further comment on others. Several petitions for review of the 1981 Notice were filed and consolidated in this court. (No. 81-3080). Because the ICC observed a material error in its 1981 Notice, it moved for a remand. This court granted the ICC’s motion, but expressly retained jurisdiction over the proceedings.
On February 28, 1983 the ICC issued a proposal for a maximum rail rate policy for market dominant coal carriers and invited comment. See 48 Fed.Reg. 8,362 (1983) (1983 Notice). Several coal shippers filed petitions for review of the 1983 Notice in the United States Court of Appeals for the District of Columbia Circuit, which transferred those petitions to this court on July 18, 1983. On May 16, 1984 this court granted the ICC’s motion to consolidate the petitions to review the 1981 and 1983 Notices, and to hold them in abeyance pending its final decision. This court also denied without prejudice several motions to dismiss all pending petitions for review.
Meanwhile the ICC undertook consideration of comments filed in response to the 1983 Notice. On September 3, 1985 the ICC issued its final decision in Ex parte No. 347 (Sub-No. 1) (Final Guidelines). The Final Guidelines adopt a pricing system called Constrained Market Pricing that is intended to assure that captive shippers will not be required to pay more than is necessary for the carrier to earn adequate revenues, or to pay more than is necessary for efficient service. While the Final Guidelines provide a framework for evaluating rate reasonableness, they do not purport to offer a ready rate formula for every coal movement. Four constraints are imposed on rail ratemaking for market dominant carriers.
The first constraint is railroad revenue adequacy. In Bessemer this court upheld the ICC standard for revenue adequacy— rate of return on net investment equal to the current cost of debt and equity capital. By imposing revenue adequacy as a ceiling, the ICC intends to insure that a captive shipper will “not be required to continue to pay differentially higher rates than other shippers when some or all of that difieren*1451tial is no longer necessary to ensure a financially sound carrier capable of meeting the current and future service needs.” 1 I.C.C.2d 520, 535-36, slip op. at 18 (Aug. 8, 1985) (footnote omitted). In other words, when a carrier has achieved revenue adequacy, the rate charged to a captive shipper will be the same as that determined by competition for non-captive shippers.
The second constraint, management inefficiency, is designed to comply with the Long-Cannon requirements. See 49 U.S. C.A. § 10707a(e)(2)(C) (West Supp.1986). Three types of inefficiencies are considered: (1) operating inefficiencies; (2) plant inefficiencies, i.e., whether all the assets in the railroad’s investment base are necessary and fully productive; and (3) pricing inefficiencies, i.e., whether the carrier has terminated unprofitable traffic and is charging non-captive shippers as much as competition will allow.
The third constraint, stand-alone cost, calculates, hypothetically, the cost of serving a captive shipper or group of shippers alone. In order to insure that the captive shipper is not paying more than it would cost that shipper or a competitor of the railroad to provide service tailored to that shipper’s need, a simulated competitive price standard is determined and compared with the actual rate charged. If a complaining shipper pays no more than the cost of providing service tailored to its need, it is benefiting from the economics resulting from shared facilities, whereas if it is paying more than that cost the shipper may be subsidizing service from which it derives no benefit.
The fourth and final restraint is phasing; that is, postponing in individual cases the immediate imposition of an otherwise justified rate increase if such an immediate increase would create economic disruption for the shipper. . Instead the increase would be phased in over a period of time.
The Final Guidelines provide that the four constraints “may be used individually or in combination to analyze whether the rate [increase] is unreasonably high.” 1 I.C.C.2d 520, 548, slip op. at 33 (Aug. 8, 1985). The ICC “will take whatever action is appropriate, based on the nature and extent of the violation shown, to afford relief to the complaining shipper and to promote proper pricing by the carrier.” Id.

III.

Ripeness
Various petitioners and intervenors disagree on whether some or all of the questions posed by the Final Guidelines are ripe for judicial review. Some coal shipper petitioners urge that the entire ICC decision is unripe for review. Other petitioners and intervenors, focusing on specific issues dispute the ripeness of some issues, while urging that other issues should be reviewed at this time. In assessing which issues are now ripe for judicial consideration we must consider (1) the fitness of the issue for judicial resolution, and (2) the hardship to the parties if judicial review is withheld. An issue is fit for judicial review if it is essentially legal and if the agency’s resolution of it is final. Abbott Laboratories v. Gardner, 387 U.S. 136, 149, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681 (1967); Toilet Goods Ass’n v. Gardner, 387 U.S. 158, 162, 87 S.Ct. 1520, 1523, 18 L.Ed.2d 697 (1967).
Consumer Power Co. and Dayton Power & Light Co. urge that the Final Guidelines are in three respects inconsistent with the 4 R and Staggers Acts. That position raises essentially legal issues. Other coal shippers3 urge, however, that these legal ob*1452jections should not be considered at this time because the decision incorporating the Final Guidelines is merely a non-binding, general statement of policy, intended for further amplification in future rate proceedings. Thus it is argued that we should not review Ex Parte No. 347 (Sub-No. 1) at all at this time. In response the ICC contends that the Consumer Power and Dayton Power & Light challenges to the Final Guidelines should be reviewed now because the issues they raise are legal, and the ICC position on those issues is final. In support' of its finality argument, the ICC points to the language in its decision:
The guidelines we are adopting here provide the proper analytical framework for evaluating the reasonableness of rates charged on market dominant coal movements.
1 I.C.C.2d 520, 524, slip op. at 5 (Aug. 8, 1985). Additionally, the ICC refers to its order that:
The Commission will be guided in individual coal rate reasonableness determinations by the principles of Constrained Market Pricing set forth in this decision.
1 I.C.C.2d 520, 552, slip op. at 34 (Aug. 8, 1985).
We agree that the ICC has clearly defined the new contours for maximum coal rate reasonableness analysis under the 4 R and Staggers Acts. Indications in the decision that the ICC is willing to remain open-minded to refinements, the need for which may become apparent in individual coal rate cases, do not detract from the decision to adopt Constrained Market Pricing as the method of analysis. Indeed it has already applied that method in one such individual case, which has been subjected to judicial review.4
Hardship to the parties, railroads, shippers, and the agency, from withholding judicial review at this stage is readily apparent. Constrained Market Pricing is now in place, and railroads must set and adjust their rates in conformance with the Final Guidelines. Shippers and railroads must be prepared to apply those guidelines in the large backlog of coal rate cases which, we are advised, is pending before the ICC.
Thus we reject the contention of those shippers who urge that the petitions to review the September 3, 1985 order in Ex Parte No. 347 (Sub-No. 1) should all be dismissed as unripe.
The Eastern and Southern Railroads,5 while urging that the Final Guidelines are generally consistent with the 4 R and Staggers Acts, raise questions about how the guidelines will be applied in individual rate cases.
First, they contend that in fleshing out the managerial efficiency constraint the Commission erred in its adoption of a long-run marginal cost standard to measure revenue shortfall from the transportation of freight at rates below costs.6 The objecting carriers appear to be concerned that the ICC will improperly apply the long-run managerial costs standard by using Rail Form A.7 The ICC responds that while Rail Form A may be useful in individual cases as a rough indicator of costs, local factors may cause those costs to be greatly different. Thus, the ICC urges, it is not possible to tell at this stage how, if at all, Rail Form A will be used in individual rate cases.
The same railroads argue that the ICC has approved a method of determining *1453stand-alone costs for purposes of that constraint which may allow first year standalone cost to fall below the full cost of capital applied to the investment. In response, the ICC urges that the challenge on this issue is premature for two reasons. First, the Final Guidelines contemplate no more than that in certain circumstances a railroad will not recover the full annual cost of capital in the first year. 1 I.C.C.2d 520, 545-46, slip op. at 31 (Aug. 8, 1985). Whether that model for stand-alone cost will be utilized in any specific case cannot now be firmly predicted. Second, as the objecting railroads concede, in some circumstances there might be a clear business justification for requiring a firm to accept an inadequate return on capital in the first year. What evidence might be presented for such a justification in an individual rate case is at this stage a matter of speculation.
We hold that the Eastern and Southern Railroads’ objections to the Final Guidelines are not ripe for judicial review. No final agency action has been taken on these issues. No prejudice will occur to the carriers or to the other parties if consideration of their concerns is postponed until those issues arise in individual rate cases. Indeed the petitioning carriers virtually concede as much. See Reply Brief, Eastern and Southern Railroads at 3.
Consequently, having held that the captive coal shipper objections to the Final Guidelines are ripe for review, we now turn to the merits of their contentions.
IV.
The Merits
Prior to the 4 R and Staggers Acts ICC decisions on railroad rates were more or all less ad hoc. Railroad rate regulation was not like traditional public utility rate regulation because of the ICC’s inability to guarantee that the carrier obtained business. The rates were initially established by the carriers, and when shippers contested them, various factors such as costs and value of service, rate comparisons, volume or density of traffic, and the level of competition were taken into account. See, e.g., Houston Lighting & Power Co. v. United States, 606 F.2d 1131, 1145 (D.C.Cir.1979), cert. denied, 444 U.S. 1073, 100 S.Ct. 1019, 62 L.Ed.2d 755 (1980). This approach permitted a large amount of differential pricing but the ICC gave very little consideration to a railroad’s overall financial health. H.R.Rep. No. 1035, 96th Cong., 2d Sess. 87, reprinted in 1980 U.S. Code Cong. & Admin. News 3978, 4031.
The 4 R Act stripped the ICC of its railroad ratemaking jurisdiction over all but market dominant transportation. Because captive shippers can not readily resort to alternative transportation, the ICC is faced with circumstances similar to those facing public utility regulators. On the other hand, however, because only the captive shippers, not all customers of a railroad, are tied to a single source or service, it is unlike public utility regulation. The marketplace determines rates for all. but captive shippers, and those rates vary with demand elasticity. The 4 R Act directed the ICC to establish “revenue levels adequate ... to cover total operating expenses, including depreciation and obsolescence, plus a fair, reasonable, and economic profit or return (or both) on capital employed in the business.” Pub.L. No. 94-210, § 205, 90 Stat. 31, 41 (1976). If the railroad’s customers were, like those of an electric company, all captive, compliance with section 205 would be relatively simple. The task of complying with that section is complex, however, because the railroad’s rates for its non-captive service are determined by market forces, while the non-captive service utilizes much of the same facilities. Therefore, the ICC had to develop some refined method of differential pricing.
Shortly after the enactment of the Staggers Act the ICC made its first attempt to establish a methodology for determining maximum reasonable coal rates. It proposed to modify the formula for calculating fully allocated cost by using a “ton/ton-mile method” that would allocate common costs according to the weight of shipment and the length of haul. By relying on allocated costs for ratemaking, the ICC hoped to achieve a sufficient degree of *1454differential pricing between captive shippers and others, thereby satisfying the goals of the 4 R and Staggers Acts. See Ex Parte No. 347 (Sub-No. 1), Coal Rate Guidelines Nationwide, 45 Fed.Reg. 80,370 (1980).
After receiving comments on the “ton/ton-mile method”, however, the ICC concluded that the proposal would not achieve the desired result because “the market effectively ignores the ‘scientific’ assignment of certain costs to each of the carrier’s rates.” Ex Parte No. 347 (Sub-No. 1), Coal Rate Guidelines Nationwide, slip op. at 8 (Feb. 8, 1983) (footnote omitted). In other words, if non-captive shippers were required to pay fully allocated costs, they would divert traffic to competing carriers and would leave the remaining shippers subject to higher shares of common costs. Among the non-captive shippers, demand is highly elastic and any change in price will result in a substantial change in service demanded, whereas the captive shippers’ demand is inelastic — service demand is unresponsive to price changes. A cost allocation method of pricing ignored shipper demand.
Consequently, in an unpublished decision issued February 24, 1983 the ICC proposed the Constrained Market Pricing method which was refined and adopted in the order we review. Id. The object of this method is to apportion all unattributable (common) costs of a railroad among its services in inverse relation to the elasticity of shipper demand for such services. The conceptual underpinning for this pricing method is “Ramsey pricing,”8 which defines in mathematical terms the most efficient or optimum price for every service provided. As explained by the ICC:
Under Ramsey pricing, each price or rate contains a mark-up above the long-run marginal cost of the product or service to cover a portion of the unattributable costs. The unattributable costs are allocated among the purchasers or users in inverse relation to their demand elasticity. Thus, in a market where shippers are very sensitive to price changes (a highly elastic market), the mark-up would be smaller than in a market where shippers are less price sensitive. The sum of the mark-ups [is set at a level which] equals the unattributable costs of an efficient producer.
11.C.C.2d 520, 526-27, slip op. at 8 (Aug. 8, 1985) (emphasis added). Because pure Ramsey pricing is based on a complex mathematical formula requiring the exact quantification of marginal cost and demand elasticity in a carrier’s system, the ICC concluded that it was not feasible. 1 I.C. C.2d 520, 526-28, 532-33, slip op. at 7-9, 14-16 (Aug. 8, 1985). Instead the ICC opted to rely primarily on market forces, whereby services may be priced above their attributable costs according to observable market demand, but only to the extent necessary to cover total costs, including return on investment of an efficient carrier. 11.C.C.2d 520, 533-34, slip op. at 16-17 (Aug. 8, 1985). Thus the ICC would permit carriers to charge captive shippers a higher share of unattributable costs than shippers in the competitive market share, subject to four constraints designed to protect the captive shippers from paying rates that are unnecessary to achieve revenue adequacy and which reflect inefficiencies.9
Some shippers contend that the ICC’s management efficiency constraint is illusory because a shipper attempting to rely upon it in an individual rate case will have the burden of proof and will be faced with difficulties in meeting that burden. The allocation of burden of proof, however, is controlled by Section 10701 of the Interstate Commerce Act, 49 U.S.C.A. § 10701a(b)(2)(A) (West Supp.1986), which imposes on shippers the burden of proof in all cases relating to the reasonableness of a rate. Further, in meeting that burden the shipper has access to data in the exclusive *1455possession of carriers through ICC discovery procedures. See 49 C.F.R. § 1114.-21 et seq. (1985). The ICC requires a shipper to state in a discovery request the substance of the charges it seeks to prove, but that threshold requirement is consistent with the governing statutes and with due process. Thus we find no procedural defects in the evidentiary requirements imposed by the Final Guidelines’ management efficiency constraint.
Some shippers urge that the Final Guidelines are inconsistent with the 4 R and Staggers Acts mandates to protect captive shippers from unreasonable rates, in that they give too much weight to the achievement of revenue adequacy and too little to the interests of shippers. They argue that because no carrier has to date achieved revenue adequacy, the ICC’s first restraint is illusory. In essence this line of argument disputes the soundness of the measure of revenue adequacy (a rate of return on net investment equal to the current cost of debt and equity capital) which this court approved in Bessemer & Lake Erie R.R. v. I.C.C., 691 F.2d 1104 (3d Cir. 1982), cert. denied, 462 U.S. 1110, 103 S.Ct. 2463, 77 L.Ed.2d 1340 (1983). For the reasons set forth in Bessemer, we are convinced that the ICC’s basic approach on revenue adequacy is consistent with the 4 R and Staggers Acts. Even if we were not, we are not free to entertain in this proceeding a collateral attack on the Bessemer holding.
Some shippers object that, as formulated, the ICC’s management efficiency constraint denies adequate relief to a shipper who demonstrates significant railroad inefficiencies that do not represent the railroad’s unavailable revenue need shortfall. As devised by the ICC, the management efficiency constraint requires that management inefficiencies be shown on a system-wide basis, and be proved to be so great that the carrier would achieve revenue adequacy for the entire system if the inefficiencies were eliminated. The objecting shippers contend that if in an individual rate case they prove any management inefficiencies they should receive a dollar rate reduction for each dollar of proven management inefficiency. The ICC’s rejection of their “bounty” approach is said to be arbitrary, capricious, and an abuse of discretion. It is clear, however, that in rejecting this “bounty” approach the ICC made a reasoned analysis of its inutility:
It should be readily apparent from this discussion that there are many varieties of potential carrier inefficiencies. Furthermore, their dollar impact on the carrier’s costs or revenues can cover a wide range. We must determine that the rate at issue is unreasonably high as a result of the inefficiencies shown before ordering a rate to be reduced on that basis (either prospectively or retroactively). Therefore, we must reject the proposal of Edison Electric Institute that some form of compensation be furnished to any party who discovers an inefficiency. That proposal ignores the possibility that other users of a rail system may also have been harmed by the inefficiency, as well as the possibility that no shippers may have been harmed (if the total costs of these inefficiencies are less than the otherwise unavoidable revenue need shortfall). Moreover, it might serve to increasé the carrier’s costs (burdening other shippers) without promoting efficiency. Thus, a ‘bounty’ approach for compensating captive shippers is unworkable.
1 I.C.C.2d 520, 541-42, slip op. at 26 (Aug. 8, 1985) (footnotes omitted). Plainly the ICC balanced its statutory obligation to consider evidence of management efficiency in fixing a reasonable rate (49 U.S.C.A. §§ 10704(a)(2) and 10707a(e)(2)(C) (West Supp.1986)) and its statutory obligation to ensure revenue adequacy (49 U.S.C.A. §§ 10101a(4), 10701a(b)(3), 10704(a)(2) (West Supp.1986)). The rejection of the “bounty” approach was within the ICC’s broad discretion in discharging its statutory. mandate to devise a methodology for satisfying these somewhat conflicting congressional objectives.
*1456Some shippers object to the standalone cost constraint on several grounds.10 One objection is that the stand-alone cost constraint, as designed, permits grouping of other traffic, and will therefore require the use of a Ramsey pricing formula which the ICC conceded is too complex. The ICC however, while rejecting across-the-board application of the complex Ramsey pricing calculation, did not reject the Ramsey principle of allocating shared costs in relation to demand. The ICC noted:
For ease of administration, we think it reasonable and practical to assume that the revenue contribution of other (i.e., non-complaining) shippers will be at the level of their current rates. However, this presumption is rebuttable and, if it can be shown that their rates are not at the Ramsey optimal level, then their revenue contribution to the hypothetical system may be adjusted accordingly.
1 I.C.C.2d 520, 544, slip op. at 29 (Aug. 8, 1985). Thus the ICC left for case-by-case resolution the allocation of costs among services on the basis of Ramsey principles, offering shippers the flexibility to rely either on the presumption that current rates for non-captive shippers are at Ramsey levels or to submit more precise evidence. We conclude, therefore, that this ICC action cannot be regarded as inconsistent with the 4 R and Staggers Acts, or as arbitrary, capricious, or an abuse of discretion.
Another objection to the stand-alone cost constraint is that in calculating the hypothetical stand-alone cost the ICC applies a nominal cost of capital to a current value investment base. Some shippers contend that this methodology double counts the impact of inflation, thereby unjustifiably inflating stand-alone costs. The objectors urge that the stand-alone cost should instead be calculated using a real cost of capital. Real cost of capital is defined by the objectors and the ICC as the cost of capital, including a risk premium, where future inflation is expected to be zero. Nominal cost of capital is defined as the rate of return investors would expect to earn in anticipation of future inflation. The effect of inflation can be accounted for either by applying a nominal cost of capital or by appreciation in the value of assets included in the rate base. The objectors point out, correctly, that applying a nominal rate of capital to a rate base adjusted from time to time to reflect current value, a ratemaker would double count the effect of inflation.. The ICC responds, also correctly, that there is no double counting so long as the rate base is not indexed for inflation after the initial stand-alone valuation is made. 1 I.C.C.2d 520, 545, slip op. at 30 (Aug. 8, 1985). The ICC concedes that real cost of capital should be used if the stand-alone investment base were to be routinely indexed — a course it does not propose to follow.
The objectors to the stand-alone cost constraint also object, on grounds that are not entirely clear, that by using a nominal cost of capital and a one time current value asset base the ICC has increased the amount of sunk investment costs included. Sunk investment costs are those that cannot be recouped upon exit from a business. The ICC’s stand-alone cost constraint is intended to approximate a contestable market theory. The underlying premise of a contestable market theory is that a firm will operate efficiently where there is a threat of losing some or all of its market to a new entrant. A contestable market is one in which there is free entry and costless exit. 11.C.C.2d 520, 528-29, slip op. at 9-11 (Aug. 8, 1985). The railroad industry *1457does not in fact operate in a contestable market because there are significant entry and exit barriers, or sunk costs. By netting out these sunk costs, the advantages an existing carrier has over a hypothetical stand-alone system offering the same service are eliminated, making market dominant rail traffic theoretically' contestable. Given this theoretical justification for the stand-alone cost constraint, we are at a loss to understand the thrust of the objection to nominal cost of capital and a one time current value asset base. The investment base of the hypothetical stand-alone carrier is current value at the time the analysis is done, because it assumes the construction of a competing railroad today, not a pre-existing competitor. So long as exit costs are eliminated, as they are, the use of current value appears to be irrelevant to the sunk investment cost issue.
Finally, some petitioners contend that the phasing constraint is defective in two respects. First it is urged that the constraint has no effect on existing railroad rates. The short answer to this contention is that it was not intended to constrain existing rates, but rather to operate against rate increases that might have disruptive economic consequences. Next it is urged that the phasing constraint, by requiring specific proof of its need, imposes an undue burden on complaining shippers. Information as to the need for phasing is within the control of the objecting shipper, and allocation of the burden of proof is consistent with 49 U.S.C.A. § 10701a(b)(2)(A) (West Supp.1986).
The ICC’s Final Guidelines are a product of notice and comment rulemaking. 5 U.S.C. § 553(c) (1982). Since the rulemaking proceeding was within the ICC’s statutory jurisdiction, we may set aside the Final Guidelines only if we find them to be arbitrary, capricious, an abuse of discretion, or not in accordance with law, or if they were adopted without observation of procedure required by law. 5 U.S.C. § 706(2)(A), (D) (1982). The choice by the ICC among alternative means for satisfying its statutory mandate under the 4 R and Staggers Acts is exclusively for that agency. Given this deferential scope of judicial review, for the reasons stated above it is quite apparent that we must reject all the shipper objections to the Final Guidelines.
V.
The Final Guidelines are ripe for judicial review. The carrier objections respecting specific future applications of those guidelines are not ripe for judicial review. The ICC decision in Ex Parte No. 347 (Sub-No. 1), Coal Rate Guidelines, Nationwide, dated September 3, 1985 will be affirmed in all respects.

. The shipper petitioners include Consumers Power Company, Dayton Power & Light Company, Edison Electric Institute, Central Illinois Light Company, Central Louisiana Electric Company, NERCO, Inc., Potomac Electric Power Company, Public Service Company for Indiana, Inc., South Carolina Public Service Authority, System Fuels, Inc., Western Coal Traffic League, Consumer Owned Power Coalition, Eastern Coal Transportation Conference, Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company, Southern Company Services, Inc., Electric Fuels Corporation, Carolina Power & Light Company, Duke Power Company, South Carolina Electric & Gas Company, Tampa Electric Company, Kerr-McGee Coal Corporation, Iowa-Illinois Gas & Electric Company, Iowa Power & Light Company, Iowa Public Service Company, Iowa Southern Utilities Company, Oklahoma Gas & Electric Company, Southwestern Electric Power Company, Omaha Public Power District, Iowa Electric Light & Power Company, Atlantic City Electric Company, Commonwealth Edison Company, Madison Gas & Electric Company, Monongahela Power Company, Pennsylvania Power & Light Company, The Cleveland Electric Illuminating Company, Union Electric Company, Wisconsin Electric Power Company, Wisconsin Power & Light Company, and Wisconsin Public Service Corporation.
The shipper intervenors are Carolina Power & Light Company, Duke Power Company, Soiith Carolina Electric & Gas Company, Tampa Electric Company, Kerr-McGee Coal Corporation, Iowa-Illinois Gas & Electric Company, Iowa Power & Light Company, Iowa Public Service Company, Iowa Southern Utilities Company, Oklahoma Gas & Electric Company, Southwestern Electric Power Company, Omaha Public Power District, Iowa Electric Light & Power Company, Atlantic City Electric Company, Commonwealth Edison Company, Madison Gas & Electric Company, Monongahela Power Company, Pennsylvania Power &'Light Company, The Cleveland Electric Illuminating Company, Union Electric Company, Wisconsin Electric Power Company, Wisconsin Power & Light Company, and Wisconsin Public Service Corporation.


. The carrier petitioners include Chessie System Railroads, Consolidated Rail Corporation, Norfolk & Western Railway Company, Seaboard System Railroad, Inc. and Southern Railway System (hereinafter Eastern and Southern Railroads).
Some carriers, as intervenors, defend the ICC Order, or contend that the shipper petitions are not ripe for review. These include: The Atchison, Topeka & Santa Fe Railway Company, Burlington Northern Railrod Company, Chicago & North Western Transportation Company, The Denver & Rio Grande Western Railroad Company, Elgin, Joliet & Eastern Railway Company, Green Bay & Western Railroad Company, Kansas City Southern Railway Company, Missouri-Kansas-Texas Railroad Company, Missouri Pacific Railroad Company, Soo/Milwaukee System, Southern Pacific Transportation Company, and Union Pacific Railroad Company (hereinafter Western Railroads).


. The shipper petitioners include Consumers Power Company, Dayton Power & Light Company, Edison Electric Institute, Central Illinois Light Company, Central Louisiana Electric Company, NERCO, Inc., Potomac Electric Power Company, Public Service Company for Indiana, Inc., South Carolina Public Service Authority, System Fuels, Inc., Western Coal Traffic League, Consumer Owned Power Coalition, Eastern Coal Transportation Conference, Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company, Southern Company Services, Inc., Electric Fuels Corporation, Carolina Power & Light Company, Duke Power Company, South Carolina Electric & Gas Company, Tampa Electric Company, Kerr-McGee Coal Corporation, Iowa-Illinois Gas & Electric Company, Iowa Power & Light Company, Iowa Public Service Company, Iowa Southern Utilities Company, Oklahoma Gas & Electric Company, Southwest*1452ern Electric Power Company, Omaha Public Power District, Iowa Electric Light & Power Company, Atlantic City Electric Company, Commonwealth Edison Company, Madison Gas & Electric Company, Monongahela Power Company, Pennsylvania Power & Light Company, The Cleveland Electric Illuminating Company, Union Electric Company, Wisconsin Electric Power Company, Wisconsin Power & Light Company, and Wisconsin Public Service Corporation.


. See Potomac Elec. Power Co. v. I.C.C., 744 F.2d 185 (D.C.Cir.1984).


. See footnote 2, supra, for a complete listing.


. Long-run marginal costs consist of all operating and capital costs directly associated with moving a particular traffic, but none of the unattributable costs. 1 I.C.C.2d 520, 538, n. 43, slip op. at 21, n. 43 (Aug. 8, 1985).


. Rail Form A is a statistical-based formula used to demonstrate the extent various rail costs have fluctuated with traffic volume.


. The term is a reference to the British economist, mathematician, and philosopher, Frank P. Ramsey who devised the econometric pricing model published in A Contribution to the Theory of Taxation, 37 Econ.J. 47-61 (March 1927).


. The four constraints on carrier charges to captive shippers are outlined in Part II above.


. One ground is that it is significantly expensive and burdensome to present a case under this constraint. This burdensome argument is undercut by the fact that several stand-alone cost presentations have already been made to the ICC in individual cases and that the ICC has stated its intention to monitor and modify the guidelines to ensure they are workable.
Additionally, the shippers’ contentions that the stand-alone cost constraint is prohibitively expensive and burdensome for most shippers to use and that it is internally inconsistent are further discredited by the recent ICC decision which ruled that the challenged coal rates there exceeded a maximum reasonable level. See Omaha Public Power District v. Burlington Northern R.R., 2 I.C.C.2d 1, slip op. at 1-2 (Nov. 14, 1986). The complaining shipper there successfully presented and proved that the rate exceeded the stand-alone cost. See id. at 12-26, slip op. at 12-26.